Citation Nr: 9924904	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-02 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for ligament laxity of the right knee.

3.  Entitlement to service connection for right foot and left 
leg conditions, claimed as secondary to right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
February 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

No competent evidence is of record that tends to show that 
the veteran has a right foot disorder or a left leg condition 
which is proximately due to or the result of a service-
connected disease or injury.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right foot disorder and a left leg condition is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") defines a well-grounded 
claim as one that is plausible; a claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be granted for a 
disorder, which is proximately due to, or the result of or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  


Background.  Service medical records reflect that the veteran 
suffered an injury to his right knee.  Diagnosis was laxity, 
medial collateral and anterior cruciate ligaments, right 
knee, secondary to trauma.  It was further noted that the 
right knee disability rendered the veteran unfit for further 
service.  Service medical records are negative for any 
findings of injury or disease concerning the veteran's right 
foot or left leg.

Service records indicate that the veteran was discharged from 
active duty in October 1971 due to "physical disability."  
In October 1972, the RO granted service connection for 
internal derangement of the right knee, rated 10 percent 
disabling under Diagnostic Code 5257.

The veteran requested an increase of the disability rating 
for his right knee disability in October 1996, asserting that 
his "right knee and leg" had become "progressively worse" 
in the last seven to eight years.  He informed the RO that he 
could no longer work at his construction job, and that 
walking downhill or down stairs was hard and painful.  He 
also stated that he had "quite a bit of pain" in his right 
foot, and that he was compensating by putting extra pressure 
on his left leg, which was "starting to break down too." 

Pursuant to his request for an increased disability rating, 
the veteran was afforded VA examination in December 1996.  
The RO's requested that the VA physician examine the 
veteran's right knee, right foot, and left leg, with the goal 
of ascertaining whether he had secondary problems because of 
his service-connected disability, and if so, to what extent.  
The veteran presented to the examination with complaints of 
difficulty walking downhill or down stairs, and that his knee 
"throb[bed] like a toothache" after he had hyperextended it 
the day before.  He reported that he worked at construction 
jobs part-time and also as a fishing guide, but that "it 
hurts so bad to walk that I can't work."  The veteran 
displayed his boots to the VA examiner, who noted that the 
tops of the boots curved sharply with a concavity mesially.  
The veteran also reported that he had been diagnosed with and 
treated for gout in his right knee "six years ago and again 
three years ago."  He alleged that the gout recurred "about 
every month or so," and that X-ray examination at a VA 
Medical Center in Alaska one year earlier revealed that the 
bones in his right knee were "all worn out."

The VA physician noted that the veteran was grossly obese and 
walked with no evidence of limp or inversion of his ankle.  
Examination of the veteran's extremities revealed that 
peripheral arterial pulsations were full and equal.  There 
were gross right saphenous varicosities extending from the 
right mesial thigh to the mid lower leg, with associated 
increased heat with a 2+ right and left trace tibial edema.  
Violaceous venous stasis hyperpigmentation over the right 
mesial foot was found.  The right knee was of normal 
configuration with no signs of inflammation with increased 
heat over the knee associated with venous varicosities.  
There was a full range of motion of the knee unassociated 
with pain or crepitus.  Extension was to zero degrees and 
flexion to 45 degrees, with no evidence of lateral or 
rotatory motion or instability.  The right ankle had normal 
range of motion with dorsiflexion to 20 degrees, plantar 
flexion to 45 degrees, and 15 degrees of eversion and 
inversion; all motions unassociated with pain.  Bilateral pes 
planus was noted, with longitudinal and transverse arches, 
and with associated hammer second and third toes bilaterally.  
X-rays were negative for evidence of acute fracture or 
dislocation, or significant soft tissue abnormality of the 
right ankle.  X-rays of the right foot showed no evidence of 
acute fracture or significant malalignment.  X-rays of the 
right knee revealed moderate to severe osteoarthritis with 
question of several small intra-articular loose bodies.  The 
VA physician concluded that the X-rays showed degenerative 
joint disease in the right knee and revealed that the 
veteran's ankles and feet were within normal limits.  The VA 
physician's impression was degenerative joint disease and 
gout of the right knee, pes planus bilaterally, right 
saphenous varicosities, exogenous obesity, arterial 
hypertension, and sleep apnea.  The examiner opined that the 
veteran's right knee disability is causally unrelated to the 
remaining above diagnoses, and that his obesity is causally 
related to all of the diagnoses. 

In a February 1997 decision, the RO found that the findings 
of the VA examination outlined above warranted evaluation of 
a 20 percent disability rating under Diagnostic Code 5257.  
In the same decision, the RO denied the veteran's claim of 
service connection for a right foot and left leg disorder, 
finding that "the evidence does not show that right foot and 
left leg conditions is [sic] related to the service-connected 
condition of impairment of the knee, right, nor is there any 
evidence of this [sic] disability during military service."  
The RO received the veteran's notice of disagreement with the 
February 1997 decision in January 1998.  

The veteran appeared for a personal hearing before the RO in 
March 1998.  He testified that his knee is painful in normal 
daily activity, and the pain is constant.  He stated that he 
cannot walk on uneven ground, and on even ground the knee 
becomes painful after walking a block.  He testified that he 
used a crutch or cane or walking stick.  He finds it painful 
to drive continuously for more than three hours because of 
knee pain.  He reported that his knee sometimes makes 
"popping or crunching sounds," and that it used to lock on 
him but had not done so recently.  He also said that his gout 
effects other joints, including his left elbow and the big 
and little toes of his right foot.  He reported that he 
experienced pain in his left hip and knee.  He also stated 
his wish to undergo VA examination by an orthopedic 
specialist.

The veteran's representative requested during the hearing 
that the single diagnostic code under which the veteran's 
right knee disability had been evaluated (Diagnostic Code 
5257), should be split into two separate diagnostic codes in 
accordance with VA General Counsel's Precedent Opinion 
(VAOPGCPREC 23-97), dated July 1, 1997.  VAOPGCPREC 23-97 
held that a claimant who has arthritis and instability of the 
knee may be rated separately under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, which provides for the presence of 
arthritis due to trauma, and Diagnostic Code 5257 which 
provides for instability.  The representative contended 
further that the appropriate rating should include a 20 
percent rating under Diagnostic Code 5257, and an additional 
10 percent under Diagnostic Code 5003.  

The RO issued a June 1998 supplemental statement of the case 
which concurred with the representative's contention 
regarding the appropriateness of evaluating the veteran's 
right knee disability under two separate diagnostic codes.  
The RO found however, contrary to the representative's 
assertion, that the evidence established that evaluation of 
arthritis of the veteran's right knee warranted no more than 
a 10 percent disability rating under Diagnostic Code 5003, 
and that evaluation of ligament laxity of his right knee 
warranted a 10 percent rating under Diagnostic Code 5257.  In 
the same decision, the RO found that the evidence of record 
failed to establish any relationship between the veteran's 
right foot and left leg disorders with his right knee 
disability.  Thus, the RO continued the previous denial of 
the veteran's right foot and left leg service connection 
claims as not well grounded.  


Analysis.  As noted above, a claim for service connection is 
well grounded when three elements are satisfied with 
competent evidence.  Caluza, 7 Vet. App. at 498.   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit 5 Vet. App. at 93; Lathan v. Brown, 7 Vet. App. 359 
(1995).  As noted above, service connection may be granted 
for a disorder which is proximately due to, or the result of 
or aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen, 7 Vet. App. 439.

Service medical records and medical records generated post-
service, to include the 1996 VA examination, are negative for 
any competent evidence tending to show that the veteran 
suffered a right foot or left leg injury during service.  
Further, no competent evidence has been presented which tends 
to establish that the veteran has a right foot disorder or a 
left leg condition which is the result of his service-
connected right knee disorder.  Thus, it follows that the 
record does not contain any competent medical evidence or 
opinion linking a current right foot disorder or a left leg 
condition to an injury or disease incurred or aggravated in 
service so as to render his claim well grounded.  Nor can the 
veteran's testimony satisfy this element required for a well-
grounded claim inasmuch as medical expertise is required to 
establish a causal link between his service-connected right 
knee disability and any other medical condition.  Based on 
the above, the Board finds that the veteran has not presented 
a well-grounded claim, and his claim of service connection 
for a right foot disorder and a left leg condition claimed as 
secondary to a right knee disability must be denied. 


ORDER

Service connection for a right foot disorder and a left leg 
condition, claimed as secondary to a right knee disability, 
is denied.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased disability rating for his right knee disability is 
well grounded pursuant to 38 U.S.C.A. § 5107(a), in that it 
is plausible or capable of substantiation.  See Murphy, 1 
Vet. App. 78.  In general, an allegation of increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  In this case, the veteran's contentions 
concerning the severity of his service-connected right knee 
disability serve as competent lay evidence and sufficiently 
establish his claim as well grounded.  See King (Roderick) v. 
Brown, 5 Vet. App. 21 (1993).

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159 (1998).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, the 
Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing 
Proscelle, 2 Vet. App. at 632).

In the instant case, the only pertinent medical examination 
of record dates back to December 1996 when the veteran was 
afforded VA examination pursuant to his claim for an 
increased disability rating.  The Board finds that the report 
of this examination is inadequate for rating purposes 
inasmuch as the examiner reported that range of motion of the 
knee was full and pain-free, yet indicated that flexion was 
limited to 45 degrees.  The Schedule for Rating Disabilities 
indicates that normal range of motion of the knee permits 
flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  
Additionally, the examiner noted the veteran's complaints of 
pain, including the veteran's statement that "It hurts so 
bad to walk that I can't work."  Nevertheless, the examiner 
failed to comment on the functional loss due to pain.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1997), the Court pointed 
out that when evaluating disabilities of the musculoskeletal 
system the examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40 and 4.45.  Those 
regulations, in part, require consideration of limitation of 
movement, weakened movement, excess fatigability, and 
incoordination, and pain, due exclusively to the service-
connected disability.  A VA examination report must provide 
detailed information with regard to any limitation of 
function due to pain, including pain on use and movement of 
the joint affected during flare-ups, as well as any 
limitation of function due to weakness, fatigability, 
incoordination, -- in order to permit an equitable evaluation 
of the veteran's claim.  See DeLuca at 206.

Upon review of the December 1996 VA examination, the Board 
finds that it is inadequate for disability evaluation 
purposes pursuant to the Court's guidelines in DeLuca.  
Therefore, the Board is of the opinion that a new examination 
is necessary for a full and fair adjudication of this appeal.

The Board also notes that during his March 1998 personal 
hearing, the veteran informed the hearing officer that he had 
seen "different doctors and stuff and got anti-inflammatory 
stuff . . . ."  The veteran also stated that his family 
doctor, "Dr. Wucoff [sic]," had given the veteran cortisone 
shots "years ago."  The veteran's representative at the 
hearing noted that efforts would be made to obtain the 
pertinent medical records from private physicians, but the 
claims file contains no indication that any attempt was 
actually made to procure said records.  Additionally, the 
December 1996 VA examination report reflects that the veteran 
reported he had undergone X-ray examination at a VA Medical 
Center in Alaska one year prior to his 1996 examination.  
Complete records of VA treatment have not been associated 
with the veteran's claims file.  The Court has held that 
where it is asserted that pertinent medical records are in 
existence and are in the Government's possession, any such 
records which are in existence are constructively of record.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992); Rollins v. 
Derwinski, 2 Vet. App. 481, 482-483 (1992).  Because these 
records are in VA's "possession" pursuant to Bell, but are 
not yet associated with his claims file, the Board concludes 
that a remand is required on this matter as well.

The veteran is hereby advised that VA regulations provide 
that individuals for whom examinations have been authorized 
and scheduled are required to report to such examinations.  
38 C.F.R. § 3.326(a) (1998).  VA regulations also address the 
consequences of a veteran's failure to attend scheduled VA 
medical examinations; and provide that when entitlement to an 
increase in benefits cannot be established or confirmed 
without a current VA examination and the claimant, without 
"good cause," fails to report for such examination, the 
claim shall be denied.  38 C.F.R. § 3.655 (1998). 

Accordingly, this case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all private medical care 
providers, and request that the veteran 
identify the VA Medical Center(s), from 
whom he has received any examination 
and/or treatment for his right knee 
disability.  After securing the necessary 
releases, if necessary, the RO should 
obtain all such records and associate 
them with the claims file.  Whether or 
not the veteran responds, the RO should 
obtain records concerning the veteran 
from the VA facility in Alaska.

2.  The RO should arrange for the veteran 
to be scheduled for an examination by an 
appropriate specialist to determine the 
severity of the service-connected right 
knee disorder.  The veteran's claims file 
should be provided to the examiner for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  The 
examiner should record pertinent 
complaints, symptoms, and clinical 
findings.  All excursion of movement of 
the right knee should be recorded in 
numbers of degrees.  Any portion of the 
arcs of motion which are painful should 
be so designated.  The examiner should 
comment on the presence or absence of 
less movement than normal, more movement 
than normal, instability, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, swelling 
and pain on movement.  The examiner 
should provide opinions as to the effect 
of the right knee disability on the 
veteran's ability to function and the 
degree of functional loss that is likely 
to result from a flare-up of symptoms or 
on extended use of the right knee.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the request for an increased 
disability rating sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This case should then be returned to the Board, if otherwise 
in order, for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

